Opinion.— One of the questions in this case is as to the effect of an omission to state in the abstract the amount still due upon the judgment. But if the abstract had been recorded in all respects as required by law, the judgment would not be reversed on account of the erroneous exclusion of the same.
Ingram, defendant in that judgment, never had any such interest in the land in controversy as would be the subject of seizure and sale, or to which a judgment lien would attach. He could not have maintained an action against Dunn for specific performance, or recovered of him the land. At most, it was a verbal agreement between Ingram and Dunn to convey land in consideration of labor to be performed.
In the case of Stevens v. Lee, it was held such an agreement could not be enforced.
Judgment affirmed.